      Case: 1:21-cv-00465-TSB Doc #: 1 Filed: 07/12/21 Page: 1 of 7 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

LAWRENCE WISCHER                                 :   Case No. 1:21-cv-465
18 Rosewood Lane                                 :
Ft. Thomas, KY 41075                             :   Judge
                                                 :
               Plaintiff,                        :
                                                 :
       v.                                        :
                                                 :
PCMS DATAFIT, INC.                               :   COMPLAINT WITH JURY DEMAND
c/o Corporation Service Company                  :   ENDORSED HEREON
50 West Broad Street, Suite 1330                 :
Columbus, OH 43215                               :
                                                 :
               Defendant.                        :


                                           PARTIES

       1.      Plaintiff Lawrence Wischer is a resident and citizen of the Commonwealth of

Kentucky.

       2.      Defendant PCMS Datafit, Inc. is a Delaware corporation with its principal place

of business located in Cincinnati, Ohio. Defendant does business as “Flooid.”

       3.      Defendant is an employer within the meaning of state and federal law.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over Defendant because Defendant transacts business

in this Division and District.

       5.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331 because it

arises under the laws of the United States, specifically the Age Discrimination in Employment

Act (“ADEA”), 29 U.S.C. § 629, et seq.
      Case: 1:21-cv-00465-TSB Doc #: 1 Filed: 07/12/21 Page: 2 of 7 PAGEID #: 2




       6.      This Court has supplemental jurisdiction over the remaining state law claim

pursuant to 28 U.S.C. § 1367 on the grounds that it is related to the federal claim, over which this

Court has original jurisdiction, that it forms part of the same case or controversy.

       7.      Venue is proper in the Southern District of Ohio, Western Division pursuant to 28

U.S.C. §1391(b) because Plaintiff was employed by Defendant in this District and a substantial

part of the events giving rise to these claims occurred in this District.

       8.      Plaintiff filed a timely charge of age discrimination with the Equal Opportunity

Employment Commission and was issued a Notice of Suit Rights dated April 20, 2021.

       9.      Plaintiff filed this Complaint within 90 days of his receipt of the Notice.

       10.     Plaintiff has satisfied all procedural requirements for his claims.

                                   FACTUAL ALLEGATIONS

       11.     Plaintiff Lawrence Wischer, born 1957, became employed with Defendant in July

of 2014.

       12.     Plaintiff was a loyal, dedicated and highly successful employee throughout the

course of his career with Defendant.

       13.     Plaintiff was initially hired as Client Executive.

       14.     In October 2014, Plaintiff was promoted to Director of the Information

Technology Advisory Group (“ITAG”).

       15.     Plaintiff’s responsibility was to evaluate the viability of the ITAG division. In

June 2015, Defendant shut down the ITAG division on Plaintiff’s recommendation.

       16.     After shutting down the ITAG division, Plaintiff was named Director, Managed

Services (“DMS”) for the Store Systems Group in July 2015.




                                                   2
      Case: 1:21-cv-00465-TSB Doc #: 1 Filed: 07/12/21 Page: 3 of 7 PAGEID #: 3




        17.       Plaintiff had many responsibilities in the DMS role and he performed them at a

high level.

        18.       In 2018, Defendant began to allocate Plaintiff’s responsibility to younger

employees.

        19.       In August 2018, Defendant removed management of the North American IT team

from Plaintiff and assigned it to Ryan Temby, who is more than ten years younger than Plaintiff.

        20.       In January 2019, Defendant also removed management of the Client Account

Executive team from Plaintiff and assigned it to Ryan Temby.

        21.       In January 2020, Defendant re-assigned management of the Technical Support &

Services team from Plaintiff to Orit Stern, who, like Ryan Temby, is more than 10 years younger

than Plaintiff.

        22.       In February 2020, Defendant removed responsibility for Supporting the Sales

Director Team in the US from Plaintiff and assigned it to Ian Walton, who, like Orit Stern and

Ryan Temby, is more than 10 years younger than Plaintiff.

        23.       In March 2020, Defendant removed responsibility for the Special Resolver Group

from Plaintiff and assigned it to Orit Stern.

        24.       By March 2020, Plaintiff’s primary remaining duty was managing “Business as

Usual” accounts, i.e. existing client accounts.

        25.       Plaintiff was responsible for managing Defendant’s accounts with Bass Pro

Shops, Fred Meyer, Giant Tiger, Veterans Canteen Service, Princess Auto, and others.

        26.       Plaintiff was effectively serving in a Client Executive role, the role he was

initially hired to perform.




                                                    3
      Case: 1:21-cv-00465-TSB Doc #: 1 Filed: 07/12/21 Page: 4 of 7 PAGEID #: 4




        27.      By this time, there were three people serving in the Client Executive role:

Plaintiff, Trent Ashwill, and Michael Santarpia. Ashwill and Santarpia were younger than

Plaintiff and had been hired after him.

        28.      In the last few months of his employment, Plaintiff spent the vast majority of his

time working on existing client accounts.

        29.      In December 2019 and January 2020, Plaintiff took multiple trips to manage the

rollout of the Veterans Canteen Service at VA hospitals.

        30.      In December 2019 and January 2020, Plaintiff orchestrated and delivered

presentations for Giant Tiger.

        31.      In February 2020, Plaintiff traveled to Nova Scotia for a meeting to transition an

existing client, Nova Scotia Liquor Control, from a Client Executive in the United Kingdom to

the Plaintiff.

        32.      Also in February 2020, Plaintiff delivered an upgrade proposal to Princess Auto

Limited.

        33.      In February 2020, Plaintiff requested that he be paid incentive compensation since

he was performing the Client Executive role, and the other Client Executives were paid incentive

compensation.

        34.      Ultimately, Defendant paid Plaintiff some incentive compensation, but not as

much as he was owed.

        35.      On April 1, 2020, Plaintiff was furloughed, allegedly as a result of the Covid-19

pandemic.

        36.      The two younger, recently hired Client Executives were not furloughed.




                                                  4
      Case: 1:21-cv-00465-TSB Doc #: 1 Filed: 07/12/21 Page: 5 of 7 PAGEID #: 5




        37.     On June 17, 2020, Plaintiff’s employment was terminated as part of a reduction-

in-force.

        38.     Defendant’s reason for terminating Plaintiff’s employment was that his position

was eliminated due to the Covid-19 pandemic.

        39.     Defendant retained the two significantly younger, recently hired Client

Executives.

                                              COUNT I

                                   (Age Discrimination – ADEA)

        40.     Plaintiff realleges the foregoing paragraphs as if fully written herein.

        41.     Plaintiff is over 40 years of age.

        42.     Plaintiff was fully qualified for his position at all relevant times.

        43.     Defendant’s conduct in discriminating against Plaintiff includes, but is not limited

to, treating him less favorably than similarly situated, younger employees and terminating his

employment on account of his age in violation of the ADEA.

        44.     Defendant’s conduct was intentional, willful, wanton, malicious, and in reckless

disregard of Plaintiff’s legal rights.

        45.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has

suffered damages for which he is entitled to recovery.

                                              COUNT II

                               (Age Discrimination – O.R.C. § 4112)

        46.     Plaintiff realleges the foregoing paragraphs as if fully rewritten herein.

        47.     Plaintiff is over 40 years of age.

        48.     Plaintiff was fully qualified for his position at all relevant times.



                                                     5
      Case: 1:21-cv-00465-TSB Doc #: 1 Filed: 07/12/21 Page: 6 of 7 PAGEID #: 6




        49.     Defendant’s conduct in discriminating against Plaintiff includes, but is not limited

to, treating him less favorably than similarly situated, younger employees and terminating his

employment on account of his age in violation of the Ohio Revised Code, § 4112.02(A).

        50.     Defendant’s conduct was intentional, willful, wanton, malicious, and in reckless

disregard of Plaintiff’s legal rights.

         51.    As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has

suffered damages for which he is entitled to recovery pursuant to Ohio Revised Code, § 4112.99.



        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

        (a)     That Plaintiff be reinstated;

        (b)     That Plaintiff be awarded all lost pay, front pay and benefits;

        (c)     That Plaintiff be awarded compensatory damages;

        (d)     That Plaintiff be awarded punitive damages;

        (e)     That Plaintiff be awarded liquidated damages;

        (f)     That Plaintiff be awarded pre-judgment and post-judgment interest;

        (g)     That Plaintiff be compensated for the adverse tax consequences of receiving a

                lump sum award rather than his compensation over several, separate tax years;

        (h)     That Plaintiff be awarded reasonable attorneys’ fees; and

        (i)     That Plaintiff be awarded all other legal and equitable relief to which he may be

                entitled.




                                                  6
Case: 1:21-cv-00465-TSB Doc #: 1 Filed: 07/12/21 Page: 7 of 7 PAGEID #: 7




                                                Respectfully submitted,


                                                 /s/ Erin Heidrich
                                                Katherine Daughtrey Neff (0082245)
                                                Erin Heidrich (0093828)
                                                Attorneys for Plaintiff
                                                FREKING MYERS & REUL LLC
                                                600 Vine Street, Ninth Floor
                                                Cincinnati, OH 45202
                                                513-721-1975/Fax: 513-651-2570
                                                kneff@fmr.law
                                                eheidrich@fmr.law




                                      JURY DEMAND

 Plaintiff hereby demands a trial by jury on all issues so triable.


                                                 /s/ Erin Heidrich




                                           7
